Title: From George Washington to Major Alexander Clough, 1 June 1778
From: Washington, George
To: Clough, Alexander


                    
                        Sir.
                        Head Quarters [Valley Forge] 1st June 1778.
                    
                    As soon as you shall have received such intelligence of the evacuation of Philadelphia, as will warrant your sending a party there—you are to detach a subaltern and a few men, to ascertain the fact—with orders, to approach under every proper precaution, and when he finds it safe to enter the City, to do it in the greatest order, keeping his men together and forbidding under the severest penalties any insult to the inhabitants—when the officer has gained satisfactory intelligence relative to the evacuation, the situation of the shipping &ca he is to dispatch a horseman with it to you, and return with his party—you will immediately forward his Letter to Head Quarters—and march with your whole detachment towards Camp. I am Sir Your most obedt Servt
                    
                        Go: Washington
                    
                